Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/02/2021 has been entered.
Status of the claims
Claim 5-11 is/are amended and claims 12-17 is/are added.  Currently claims 5-17 are pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the means for tracking" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Based on specification/drawings, it is assumed to the encoder drive gear.
Claim 15 recites the limitation "the means for tracking" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Based on specification/drawings, it is assumed to the encoder drive gear.
Claim 16 recites the limitation "the encoder gear" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the encoder drive gear" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim(s) 5, 6, 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bajka (4647007) in view of Gant et al (5630398).
Regarding claim(s) 5 and 6, Bajka, (Fig. 1-4), discloses a valve actuator 11 comprising a housing 14,18, a handle 38 having a portion external to the housing, with the handle being both indirectly coupled to a valve (col 3, line 50-57, below valve shaft 3 in Fig 2) controlled by the actuator and operable manually, a rotatably/axially shifting actuator shaft 33-35 configured to axially shift between a first position (Fig 2) and a second position (Fig 3) and wherein the rotatably/axially shifting shaft is rotatable about an axis (valve axis).
Bajka fails to disclose a valve/shaft tracking means. Gant et al teaches a valve comprising an actuator shaft 34, a valve shaft 15 and a means for tracking the rotation of shafts 15,34 comprising an encoder drive gear 42 positioned so as to rotate with the rotating shafts to indicate valve position (col 5, line 1-20).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Bajka with an encoder drive gear positioned so as to rotate with the rotating shafts to track shaft rotation and indicate valve position as taught by Gant in order to enable valve position detection to the user. The encoder gear in Bajka as modified would engage a magnetic sensor regardless of linear position of rotatably/axially shifting actuator shaft (since sensor gear would be carried by valve shaft) and would track the rotational position of the rotatably/axially shifting shaft when the rotatably/axially shifting 
Bajka fails to disclose the actuator motor 15 as electronically controlled. Gant teaches a valve actuator motor controlled (col 5 line 1-20) by an electronic circuit 38,40 based on valve position.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Bajka with electronic position feedback based motor control as taught by Gant in order to provide accurate valve position adjustment. 
As to claim 8, Bajka discloses in the first position (Fig 2), the rotatably/axially shifting shaft engages a drive motor gear 31 (by tangs 43), and in the second position (Fig 3), the rotatably/axially shifting shaft disengages the drive motor gear 31.
As to claim 9, Bajka discloses manual operation (pushing downward the handle from Fig 2 to Fig 3) of the handle shifts the rotatably/axially shifting shaft to the second position.
Claim(s) 7, 10, 11, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bajka (4647007) in view of Gant et al (5630398), further in view of Watanabe (5059879).
As to claim 7, Bajka as modified (as taught by Gant) teaches a magnetic sensor 46 reading  the rotation of encoder drive gear 42 regardless of the position of shaft but fails to disclose encoder drive gear engaging an encoder gear of encoder. Watanabe, Fig 1, teaches a valve detector comprising an encoder drive gear 10 on a shaft 4 engaging an encoder gear 11 to detect valve position by encoder 12.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the valve detector disclosed by Bajka as modified with encoder drive gear engaging an encoder gear to detect valve position by encoder 12 as taught by Watanabe as an art-recognized functionally equivalent substitute valve encoder arrangement yielding predictable results of electronic valve position detection.
As to claim 10, Bajka, (Fig. 1-4), discloses a valve actuator 11 comprising: a 14,18, a handle 38 having a portion external to the housing, with the handle being both indirectly coupled to a valve (col 3, line 50-57, below valve shaft 3 in Fig 2) controlled by the actuator and operable manually; a rotatably/axially shifting actuator shaft 33-35 configured to shift between a first position (Fig 2) and a second position (Fig 3) and in which, in the first position (Fig 2), the rotatably/axially shifting actuator shaft engages a drive motor gear 31 (by tangs 43), and in the second position (Fig 3), the rotatably/axially shifting actuator shaft disengages the drive motor gear 31; and in which manual operation (pushing downward the handle from Fig 2 to Fig 3) of the handle shifts the rotating shaft to the second position.  
Bajka fails to disclose a valve/shaft tracking means. Gant et al teaches a valve comprising an actuator shaft 34, a valve shaft 15 and a means for tracking the rotation of shafts 15,34 comprising an encoder drive gear 42 positioned so as to rotate with the rotating shafts to indicate valve position (col 5, line 1-20).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Bajka with an encoder drive gear positioned so as to rotate with the rotating shafts to 
Bajka fails to disclose the actuator motor 15 as electronically controlled. Gant teaches a valve actuator motor controlled (col 5 line 1-20) by an electronic circuit 38,40 based on valve position.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Bajka with electronic position feedback based motor control as taught by Gant in order to provide accurate valve position adjustment. 
Bajka as modified (as taught by Gant) teaches a magnetic sensor 46 reading  the rotation of encoder drive gear 42 regardless of the position of shaft but fails to disclose encoder drive gear engaging an encoder gear of encoder. Watanabe, Fig 1, teaches a valve detector comprising an encoder drive gear 10 on a shaft 4 engaging an encoder gear 11 to detect valve position by encoder 12.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the valve detector disclosed by Bajka as modified with encoder drive gear engaging an encoder gear to detect valve position by encoder 12 as taught by Watanabe as an art-recognized 
As to claim 11, Bajka, (Fig. 1-4), discloses a valve actuator 11 comprising a housing 14,18, a handle 38 having a portion external to the housing, with the handle being both indirectly coupled to a valve (col 3, line 50-57, below valve shaft 3 in Fig 2) controlled by the actuator and operable manually, a rotatably/axially shifting actuator shaft 33-35 configured to shift between a first position (Fig 2) and a second position (Fig 3).
Bajka fails to disclose a valve/shaft tracking means. Gant et al teaches a valve comprising an actuator shaft 34, a valve shaft 15 and a means for tracking the rotation of shafts 15,34 comprising an encoder drive gear 42 positioned so as to rotate with the rotating shafts to indicate valve position (col 5, line 1-20).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Bajka with an encoder drive gear positioned so as to rotate with the rotating shafts to track shaft rotation and indicate valve position as taught by Gant in order to enable valve position detection to the user. The encoder gear in Bajka as modified would engage a magnetic sensor regardless of linear position of rotatably/axially shifting actuator shaft (since sensor gear would be carried by valve shaft) and would track the rotational position of the rotatably/axially shifting shaft when the rotatably/axially shifting shaft is in the first position and when the rotatably/axially shifting shaft is in the second position.
Bajka fails to disclose the actuator motor 15 as electronically controlled. Gant teaches a valve actuator motor controlled (col 5 line 1-20) by an electronic circuit 38,40 based on valve position.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Bajka with electronic position feedback based motor control as taught by Gant in order to provide accurate valve position adjustment. 
Bajka as modified (as taught by Gant) teaches a magnetic sensor 46 reading  the rotation of encoder drive gear 42 regardless of the position of shaft but fails to disclose encoder drive gear engaging an encoder gear of encoder. Watanabe, Fig 1, teaches a valve detector comprising an encoder drive gear 10 on a shaft 4 engaging an encoder gear 11 to detect valve position by encoder 12.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the valve detector disclosed by Bajka as modified with encoder drive gear engaging an encoder gear to detect valve position by encoder 12 as taught by Watanabe as an art-recognized functionally equivalent substitute valve encoder arrangement yielding predictable results of electronic valve position detection.
As to claims 14, 15, Bajka as modified (when modified in view of Gant as explained above) would have valve shaft 3 as means of tracking position of the valve (valve shaft tracks valve position in association with encoder arrangement) and is directly engaged with the rotatably/axially shifting shaft and is housed within the housing (at its upper portion).
Claim(s) 12-13,16,17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bajka (4647007) in view of Gant et al (5630398) and Watanabe (5059879) further in view of Oh (20010035510).
As to claims 12-13, Bajka as modified (as taught by Gant/Watanabe explained above) would have encoder gear directly engaged with the encoder drive gear but fails to disclose the sensing means (encoder gear and encoder drive gear) housed within the housing. Oh, Fig 2a, teaches a valve with rotatably/axially shifting shaft 18, actuator 14, and sensing means 22,23 located within the actuator housing 13.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Bajka as modified with actuator, actuation shifting means and sensor located in actuator housing as taught by Oh in order to provide a compact device.
As to claims 16 and 17, Bajka as modified (as taught by Gant) teaches a magnetic sensor 46 reading  the rotation of encoder drive gear 42 regardless of the position of shaft but fails to disclose encoder drive gear engaging an encoder gear of encoder. Watanabe, Fig 1, teaches a valve detector comprising an encoder drive gear 10 on a shaft 4 engaging an encoder gear 11 to detect valve position by encoder 12.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the valve detector disclosed by Bajka as modified with encoder drive gear engaging an encoder gear to detect valve position by encoder 12 as taught by Watanabe as an art-recognized functionally equivalent substitute valve encoder arrangement yielding predictable results of electronic valve position detection.
Bajka as modified would have encoder gear directly engaged with the encoder drive gear (as taught by Gant/Watanabe explained above) but fails to disclose the sensing means (encoder gear and encoder drive gear) housed within the housing. Oh, Fig 2a, teaches a valve with rotatably/axially shifting shaft 18, actuator 14, and sensing means 22,23 located within the actuator housing 13.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Bajka as modified with actuator, actuation shifting means and sensor located in actuator housing as taught by Oh in order to provide a compact device.
Response to Arguments
Applicant's arguments filed 06/02/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments regarding that “proposed modification of Bajka … would frustrate … make them unsuitable for their intended purpose,…  Gant is not a shifting system, and the position of the shaft (and thus the gear (44)) relative to the magnetic sensor (46) is always the same” are not persuasive since the primary reference teaches a rotatably/axially shifting shaft and Examiner is only using Gant to show teaching of position sensor tracking rotational position of valve (which in case of Bajka would also include tracking rotational position of valve shaft and shifting shaft since all three rotate together).
Applicant’s arguments “if shaft (15) of Gant were to shift (e.g., left or right in the figure above), the magnetic sensor (46) would no longer be in alignment with the gear (44), and the encoder system (42) could no longer track the rotational position.” are not 
 
Applicant’s arguments that “Watanabe at 3:35-40. Similar to Gant, Watanabe is not a shifting system, and the position of the shaft (and thus the gears (10, 11)) is always the same” are not persuasive for the same reasons noted above .
Applicant’s arguments that “Gant and Watanabe require a specific alignment of components in order for their respective encoders to work. If the encoders of Gant or Watanabe were incorporated into the system of Bajka, there would be at least one shifting position (e.g., either the first position or the second position, or movement left or right in the figures previously provided) where the encoder components are misaligned.” are not persuasive since Examiner is not proposing adding encoder gear to the axially shift portion of shaft.  Rather, since the positions sensors of Gant and Watanabe are attached to rotary-only shifting portions of valve stems, as such the incorporation into Bajke would involve attaching encoder to rotary-only shifting portions of valve stems, i.e., valve shaft 3 of Bajka.
Applicant’s arguments that “the only teaching of an encoder or tracking means that tracks the rotational position regardless of linear position is the instant application, and such a teaching is absent from the art of record. However, "impermissible hindsight must be avoided and the legal conclusion must be reached on the basis of the facts gleaned from the prior art.” are not persuasive since it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. In case you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (toll-free) 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.